Title: [Diary entry: 30 June 1786]
From: Washington, George
To: 

Friday 30th. Mercury at 65 in the Morning—68 at Noon and 70 at Night. Clear and pleasant all day the wind being at No. West and west all day, though not fresh. Rid to the Plantations at Muddy hole, Dogue run, & Ferry; & to the Hay makers at the second. At Dogue, found the Corn had all been succoured, and the hoes had got into the fresh & weedy ground along the wood side—about 3 oclock yesterday. The Meadow near the Overseers House, at this place would all be cut down about dinner time—The two white men, viz., Tayler & Hill, engaged by Mr. Shaw yesterday, having got to work there this Morning. The Plows at the ferry finished the drill Corn yesterday about 2 O clock and the hoes got over it about breakfast. Began to cut my Rye at the Ferry about 12 Oclock to day—employed three Negro Cradlers—viz.—Caesar, Sambo & Boatswain—the greater part of which appeared to me to be blighted and the rest very ripe, & much beat down. Both Rye & Wheat at this place had the appearance of greater ripeness than at any other and might have been safely cut Six or eight days ago if I could have left my corn to do it. Mr. Bushrod Washington came in whilst we were at Dinner.